Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
The claims are objected to because of the following informalities:  
Claim 16 recites, “a second caliper tip joined to the tool mounting end, and spaced apart from the first caliper tip to define a marking caliper”. This recitation should recite -- a second caliper tip joined to the tool mounting end, and the second caliper tip spaced apart from the first caliper tip to define a marking caliper –. Alternatively, the comma before “and spaced apart” can be deleted.
Claim 17 recites, “a piercing tip” at the second caliper tip. Since claim 1 already introduces first and second piercing tips, claim 17 should be amended to provide a unique name to the piercing tip at the second caliper tip. As one option, the examiner suggests amending claim 17 to introduce “a third piercing tip” and to require that the extreme marking edge is “spaced apart from the third piercing tip”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-21 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a shank single blade end”. This recitation is indefinite in view of the present specification. The specification does not explicitly use or define this phrase, and it is unclear what is structurally required by this recitation. For example, is “a shank single blade” merely a name for an end with no structural limitation required of the end? Or, is “a shank single blade” a structural limitation of the end? If the recitation is intended as a structural recitation, it is unclear what the structural limitation requires because the structure that must be “single” is unclear. In one interpretation, the phrase “shank single blade end” suggests that there is an end of the shank that has only a single blade, as a result of the phrase “single blade” to describe the end. However, claim 1 goes on to require “a first cutting edge” of a first shank extension and “a second cutting edge” of a second cutting extension, such that claim 1 can be interpreted as expressly requiring two blades (the two blades including the first and second cutting edges, respectively). In another interpretation where “shank single blade end” is interpreted as being structurally limiting, the phrase “shank single blade end” suggests that only one end of the shank has a blade. However, as disclosed in the present application, the mounting end includes rear shank extension “61” that has a piercing tip “58” and an extreme marking edge “60” (claim 17 also claims these features). Thus, the rear shank extension, like the first and second shank extensions, can be considered as a ‘blade’ within the broadest reasonable interpretation of the term ‘blade’ given that the rear shank extension performs a cutting operation with the piercing tip. As such, this interpretation also appears inconsistent with the present disclosure. In summary, the structure required by “a shank single blade end” is unclear, rendering the claim indefinite. 
Claim 6 recites, “a depth gauge” and “a cutting depth”. Claim 6 is indefinite because it is unclear whether a new depth gauge and a new cutting depth are being introduced, or whether these recitations refer to the ‘depth gauge’ and ‘cutting depth’ already introduced in claim 1. If the former is intended, the examiner suggests using a term such as ‘second’ to more clearly indicate that double inclusion is intended. If the latter is intended, then the examiner suggests using ‘the’ to refer to the depth gauge and cutting depth. Note, however, that if the latter is intended there is also an issue under 35 USC 112(d) as noted below.
Claim 12 recites that the first shank extension defines “a piercing tip”. Claim 12 is indefinite because it is unclear whether double inclusion of a piercing tip is required, noting that claim 1 already requires that the first shank extension defines “a first piercing tip”. Although the present specification only explicitly calls out the first shank extension as including a piercing tip “54”, a tooth at an end of the first shank extension could also arguably be considered as a piercing tip, so there is at least an argument that the specification discloses more than one piercing tip. If double inclusion is intended, the examiner suggests amending the claim to provide the piercing tip with a unique name, and also ensuring that the specification provides antecedent basis for the claimed subject matter. If double inclusion is not intended, the examiner suggests amending the claim to recite, “wherein the first piercing tip is directed laterally away from the shank.”
Claim 13 recites, “a piercing tip”, “a first direction”, “a second piercing tip”, and “a second direction”. These recitations are indefinite because it is unclear whether double inclusion of piercing tips and directions is intended. Claim 1 introduces, respectively, “a first piercing tip”, “a first cutting direction”, “a second piercing tip”, and a “second cutting direction”. If double inclusion is intended, then each feature identified about in claim 13 should be provided with a unique name, such as “a third piercing tip”, “a first piercing direction”, “a fourth piercing tip”, and “a second piercing direction”, respectively. Alternatively, if double inclusion is not intended, then the above recitation should read “the first piercing tip”, “the first cutting direction”, “the second piercing tip”, and “the second cutting direction”. 
Claim 15 recites, “a first marking tip” and “a second marking tip”. Claim 1 already introduces two piercing tips. As disclosed in the present application, a first marking tip “54” can also be used as a piercing tip. Moreover, as disclosed in the present specification, the fixed caliper gauge “32” is defined by two tips, one of which is a piercing tip “54”. Therefore, claim 15 is indefinite in view of the present specification because it is unclear whether claim 15 requires two additional tips, or whether at least one of the tips required by claim 15 can be the same as a tip already introduced in claim 1. The plain language suggests that two additional tips are required, but interpreting the claim in view of the present specification suggests that a marking tip of claim 15 can be the same as a piercing tip of claim 1. The examiner suggests amending claim 15 to refer to “the first piercing tip” instead of “a first marking tip”.
Claim 16 recites, “a first caliper tip joined to the first shank extension”. Claim 1 already introduces a first piercing tip defined by the first shank extension. As disclosed in the present application, a first marking tip “54” (which is understood as corresponding to the claimed ‘first caliper tip’) can also be used as a piercing tip. Moreover, as disclosed in the present specification, the fixed caliper gauge “32” is defined by two tips, one of which is a piercing tip “54”. Therefore, claim 16 is indefinite in view of the present specification because it is unclear whether claim 16 requires two additional tips, or whether the ‘first caliper tip’ of claim 16 can be the same as the first piercing tip already introduced in claim 1. The plain language suggests that claim 16 requires two additional tips, but interpreting the claim in view of the present specification suggests that the first caliper tip of claim 16 can be the same as the first piercing tip of claim 1. The examiner suggests a similar amendment as recommended above in regards to claim 15.
Claim 17 recites, “a first caliper tip joined to the first shank extension”. Claim 1 already introduces a first piercing tip defined by the first shank extension. As disclosed in the present application, a first marking tip “54” (which is understood as corresponding to the claimed ‘first caliper tip’) can also be used as a piercing tip. Moreover, as disclosed in the present specification, the fixed caliper gauge “32” is defined by two tips, one of which is a piercing tip “54”. Therefore, claim 17 is indefinite in view of the present specification because it is unclear whether claim 17 requires two additional tips, or whether the ‘first caliper tip’ of claim 17 can be the same as the first piercing tip already introduced in claim 1. The plain language suggests that claim 17 requires two additional tips, but interpreting the claim in view of the present specification suggests that the first caliper tip of claim 17 can be the same as the first piercing tip of claim 1. The examiner suggests a similar amendment as recommended above in regards to claim 15.
Claim 18 recites, “a first caliper tip joined to … the first shank extension”. Claim 1 already introduces a first piercing tip defined by the first shank extension. As disclosed in the present application, a first marking tip “54” (which is understood as corresponding to the claimed ‘first caliper tip’) can also be used as a piercing tip. Moreover, as disclosed in the present specification, the fixed caliper gauge “32” is defined by two tips, one of which is a piercing tip “54”. Therefore, claim 18 is indefinite in view of the present specification because it is unclear whether claim 18 requires two additional tips, or whether the ‘first caliper tip’ of claim 18 can be the same as the first piercing tip already introduced in claim 1. The plain language suggests that claim 18 requires two additional tips, but interpreting the claim in view of the present specification suggests that the first caliper tip of claim 18 can be the same as the first piercing tip of claim 1. The examiner suggests a similar amendment as recommended above in regards to claim 15.
Claim 19 recites, “a first marking tip joined to the first shank extension”. Claim 1 already introduces a first piercing tip defined by the first shank extension. As disclosed in the present application, a first marking tip “54” can also be used as a piercing tip. Moreover, as disclosed in the present specification, the fixed caliper gauge “32” is defined by two tips, one of which is a piercing tip “54”. Therefore, claim 19 is indefinite in view of the present specification because it is unclear whether claim 19 requires two additional tips, or whether the ‘first marking tip’ of claim 19 can be the same as the first piercing tip already introduced in claim 1. The plain language suggests that claim 19 requires two additional tips, but interpreting the claim in view of the present specification suggests that the first caliper tip of claim 19 can be the same as the first piercing tip of claim 1. The examiner suggests a similar amendment as recommended above in regards to claim 15.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
To the extent that claim 6 is referring to the same depth gauge and cutting depth already introduced in claim 1, claim 6 does not further limit claim 1 because the limitations of claim 6 are already required by the final paragraph of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-15, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2015/0273706 A1 to Martin.
Regarding claim 1, Martin discloses an oscillating blade 10’ (see Fig. 10) comprising: 
a shank (see annotated Fig. 10 below) having a tool mounting end (a right end relative to Fig. 10) and a shank single blade end (a left end relative to Fig. 10); 
a first shank extension extending from the shank single blade end in a first lateral direction (see annotated Fig. 10 below; the first lateral direction is an downward and leftward direction in the Fig.), and having a first cutting edge directed in a first cutting direction (annotated Fig. 10 below; the ‘first cutting edge’ can be considered as either ‘edge A’ or ‘edge B’, depending on the particular dependent claim being rejected; each of ‘edge A’ and ‘edge B’ meets the requirements of claim 1), and the first shank extension defines a first piercing tip (see the ‘first marking tip’ in the annotated Fig. below); 
a second shank extension extending from the shank single blade end in a second lateral direction (see annotated Fig. 10 below; the second lateral direction is an upward and leftward direction in the Fig.) and having a second cutting edge (‘edge D’) directed in a second cutting direction (see annotated Fig. 10 below) and the second shank extension defines a second piercing tip (see the ‘second marking tip’ in the annotated Fig. below); 
a notched shaving edge (‘edge C’ can be used for shaving when the blade is used in the manner shown in Fig. 7 in order to shave portions “72”, noting that the broadest reasonable interpretation of ‘shaving edge’ is an edge that can be used for shaving; note also that claim 21 recites further structural features of the shaving edge, such that claim 1 should not also be read as requiring the features of claim 21; even if a ‘shaving edge’ is interpreted more narrowly in view of the present specification, the present specification describes a ‘shaving edge’ as being defined by tapered points, and ‘edge C’ of Martin is also an edge defined by tapered points, such that ‘edge C’ of Martin can properly be considered a ‘shaving edge’ even if limitations from the specification regarding tapered points are read into the claim; finally, ‘shaving’ is a type of ‘cutting’, so that an edge configured as a ‘shaving’ edge can also be considered more broadly as a ‘cutting edge’, so edges A, B, and D can each be considered as a ‘cutting edge’ even if these edges could also be considered as ‘shaving edges’) disposed on the shank single blade end between the first shank extension and the second shank extension (see annotated Fig. 10 below); and 
a depth gauge (defined by aperture 100) disposed on the shank single blade end and indexed with the first cutting edge to correspond to a cutting depth of the first cutting edge (first, element 100 can be considered a ‘depth gauge’ because element 100 defines a fixed position along the shank, thus allowing a user to make cuts of a repeated, constant depth – e.g., the user can push the blade to the left relative to Fig. 10 so that blades B and C perform a cutting operation and the user can judge the depth of the cut using aperture 100, with a shallow cut being repeatable by cutting until the left end of aperture 100 reaches the material, and a deeper cut being repeatable by cutting until a right end of the aperture reaches the material; also, when edge A is the first cutting edge, the aperture functions as a depth gauge using top and bottom edges of the aperture relative to Fig. 10 when a user pushes the blade downward relative to Fig. 10 to cut a panel or other thin workpiece with the edge A; the broadest reasonable interpretation of ‘depth gauge’ includes any structure or indicia on the shank that is usable to make cuts of a repeated depth, and limitations disclosed in the present specification should not be read into the claim, and further still, the present application acknowledges a gauge “32” shown in Fig. 1 that does not include any markings, so a ‘gauge’ need not necessarily include markings; if the Applicant intends a more narrow interpretation of ‘depth gauge’, the examiner suggests more particularly describing the depth gauge, such as by requiring that the depth gauge includes a series of parallel markings, each marking having a corresponding numeric marking or similar).  

    PNG
    media_image1.png
    776
    908
    media_image1.png
    Greyscale

Regarding claim 2, Martin discloses that the first cutting direction is away from the tool mounting end (when the first cutting edge is selected as ‘edge B’).
Regarding claim 3, Martin discloses that the second cutting direction is toward the tool mounting end (the cutting direction of ‘edge D’ is toward the tool mounting end).
Regarding claim 4, Martin discloses that the first cutting direction is away from the tool mounting end (when the first cutting edge is selected as ‘edge B’), and the second cutting direction is toward the tool mounting end (‘edge D’ is toward the tool mounting end).
Regarding claim 5, Martin discloses a second shaving edge (‘edge B’ can perform a shaving operation, and ‘edge B’ can be the second shaving edge when ‘edge A’ is selected as the first cutting edge as permitted as explained in the rejection of claim 1 above) disposed on the shank single blade end between the first shank extension and the second shank extension (see annotated Fig. 10 above).
Regarding claim 6, Martin discloses a depth gauge disposed on the shank single blade end and indexed with the first cutting edge to correspond to a cutting depth of the first cutting edge (as best understood, this claim is describing the same depth gauge discussed above in regards to claim 1).  
Regarding claim 7, Martin discloses that the shank defines a first axis (extending left-right relative to Fig. 10 through both elements 100) and a second axis disposed at an angle to the first axis (see annotated Fig. 10 above, where the second axis extends along the dashed line on the second shank extension), and the first cutting edge extends laterally to the second axis (see the annotated Fig. above).
Regarding claim 8, Martin discloses that the shank includes a first shank portion (to the right of mounting portion 22’ relative to Fig. 10) defining a first axis  (a horizontal axis relative to Fig. 10 passing through the first shank portion) and a second shank portion (to the left of mounting portion 22’ relative to Fig. 10) defining a second axis (a horizontal axis relative to Fig. 10 passing through the second shank portion; the claim makes no requirement that the second axis differ from the first axis), and the first cutting edge is joined to the second shank portion (see Fig. 10; note that consistent with the Applicant’s use of ‘joined to’, the phrase ‘joined to’ permits joining via intermediary structures and does not require directly joined) 
Regarding claim 9, Martin discloses that the first cutting edge includes a plurality of teeth (regardless of whether the first cutting edge is ‘edge A’ or ‘edge B’; see Fig. 10).
Regarding claim 10, Martin discloses that the first cutting edge is arcuate in shape (regardless of whether the first cutting edge is ‘edge A’ or ‘edge B’).
Regarding claim 12, Martin discloses that the first shank extension defines a piercing tip directed laterally away from the shank (see a piercing tip at a bottom end of edge A on the first shank extension, which piercing tip is ‘laterally away from the shank).
Regarding claim 13, Martin discloses that the first shank extension defines a piercing tip extending laterally away from the shank in a first direction (see a piercing tip at a bottom end of edge A on the first shank extension, which piercing tip is ‘laterally away from the shank), and the second shank extension defines a second piercing tip extending laterally away from the shank in a second direction (see a piercing tip at a top end of edge D on the second shank extension, which piercing tip is ‘laterally away from the shank).
Regarding claim 14, Martin discloses a first caliper gauge joined to the shank (see annotated Fig. 10 above, where the first caliper gauge is defined by the first and second marking tips, noting that these tips are ‘joined to the shank’ via the extensions). 
Regarding claim 15, Martin discloses a first marking tip joined to the shank (see annotated Fig. 10 above) and a second marking tip joined to the shank and spaced apart from the first marking tip to define a fixed caliper gauge (see annotated Fig. 10 above). Again, the Applicant uses the phrase “joined to” to include there being some intermediary structure.
Regarding claim 20, Martin discloses that the shaving edge (‘edge C’ in the annotated Fig. above) comprises a plurality of spaced apart points (see Fig. 10).
Regarding claim 21, Martin discloses that the shaving edge (‘edge C’ in the annotated Fig. above) comprises a plurality of spaced apart tapered points (see Fig. 10; each point on the edge ‘C’ tapers toward a tip).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 2013/0269963 A1 to Fuchs in view of US Pub. No. 2015/0273706 A1 to Martin.
Regarding claim 1, Fuchs discloses an oscillating blade 68 (see Fig. 6) comprising: 
a shank 40b having a tool mounting end (at 98b) and a shank single blade end (see annotated Fig. 6 below); 
a first shank extension extending from the shank single blade end in a first lateral direction (see annotated Fig. 5 below, where the ‘first lateral direction is to the right) and having a first cutting edge 108b directed in a first cutting direction (see annotated Fig. 6 below). 

    PNG
    media_image2.png
    615
    971
    media_image2.png
    Greyscale

Regarding claim 16, Fuchs discloses a second caliper tip joined to the tool mounting end 98b (see the piercing tip in annotated Fig. 6 above).
Regarding claim 17, Fuchs discloses a second caliper tip joined to the tool mounting end 98b (see annotated Fig. 6 above, where the ‘second caliper tip’ includes the piercing tip and the extreme marking edge), and the second caliper tip comprises: a piercing tip (the piercing tip in annotated Fig. 6 above), and an extreme marking edge spaced apart from the piercing tip (see annotated Fig. 6; a user makes a mark with this edge using a pencil, with the edge serving as a guide, as one example of how the edge is considered an ‘extreme marking’ edge). 
Regarding claim 18, Fuchs discloses a rear shank extension (see annotated Fig. 6) including a second caliper tip (see the ‘piercing tip’ in annotated Fig. 6).  
Regarding claim 19, Fuchs discloses a rear shank extension (see annotated Fig. 6) joined to the tool mounting end 98b and including a second marking tip (see the piercing tip in annotated Fig. 6).
Fuchs fails to disclose: that the first shank extension defines a first piercing tip; a second shank extension extending from the shank single blade end in a second lateral direction and having a second cutting edge directed in a second cutting direction and the second shank extension defines a second piercing tip; a notched shaving edge disposed on the shank single blade end between the first shank extension and the second shank extension; and a depth gauge disposed on the shank single blade end and indexed with the first cutting edge to correspond to a cutting depth of the first cutting edge, all as recited in claim 1. Fucks also fails to disclose:
a first caliper tip joined to the first shank extension and spaced apart from the second caliper tip to define a marking caliper as required by claim 16 (the language of claim 16 describes the second caliper tip as being spaced apart from the first caliper tip, but this is the same as the first caliper tip being spaced apart from the second caliper tip);
a first caliper tip joined to the first shank extension adjacent to the first cutting edge; and the first caliper tip spaced apart from the second caliper tip to define a marking caliper as required by claim 17 (the language of claim 17 describes the second caliper tip as being spaced apart from the first caliper tip, but this is the same as the first caliper tip being spaced apart from the second caliper tip);
a first caliper tip joined to and extending laterally outwardly from the first shank extension; and the second caliper tip defining a marking caliper with the first caliper tip as required by claim 18; and
a first marking tip joined to the first shank extension; and the second marking tip spaced apart from the first marking tip to define a marking caliper as required by claim 19.
Regarding claim 1, Martin teaches an oscillating blade having a first shank extension extending from a shank single blade end in a first lateral direction (see annotated Fig. 10 below) and having a first cutting edge directed in a first cutting direction (annotated Fig. 10 below; the ‘first cutting edge’ is ‘edge B’), and the first shank extension defines a first piercing tip (see annotated Fig. 10 below); a second shank extension extending from the shank single blade end in a second lateral direction (see annotated Fig. 10 below) and having a second cutting edge (‘edge D’) directed in a second cutting direction (see annotated Fig. 10 below) and the second shank extension defines a second piercing tip (see a tip at the upper end of ‘edge D’, which tip is a mirror of the indicated ‘first piercing tip’; a notched shaving edge (‘edge C’ is a shaving edge; see the discussion above in regards to claim 1 being anticipated by Martin) disposed on the shank single blade end between the first shank extension and the second shank extension (see annotated Fig. 10 below; at least a portion of the edge C is between the first and second shank extensions); and a depth gauge (defined by aperture 100) disposed on the shank single blade end and indexed with the first cutting edge to correspond to a cutting depth of the first cutting edge (regarding the aperture 100 defining a depth gauge, see the discussion above in regards to claim 1 being anticipated by Martin).  

    PNG
    media_image3.png
    869
    1075
    media_image3.png
    Greyscale

Regarding claim 16, Martin teaches a first caliper tip joined to the first shank extension (see the ‘first piercing tip’ in annotated Fig. 10). When Fuchs is modified to include the cutting edge configuration of Martin, the first caliper tip is spaced apart from the second caliper tip to define a marking caliper because one caliper tip is joined to the tool mounting end and the other is at the cutting end, and because both caliper tips extend laterally outward from the shank to define the marking caliper.
Regarding claim 17, Martin teaches a first caliper tip joined to the first shank extension adjacent to the first cutting edge (see annotated Fig. 10 above, where ‘adjacent’ permits there to be some space between the first caliper tip and the first cutting edge; e.g., the tip is ‘adjacent’ to the first shank extension when contrasted to the tip being not adjacent to the tool mounting edge). When Fuchs is modified to include the cutting edge configuration of Martin, the first caliper tip is spaced apart from the second caliper tip to define a marking caliper because one caliper tip is joined to the tool mounting end and the other is at the cutting end, and because both caliper tips extend laterally outward from the shank to define the marking caliper.
Regarding claim 18, Martin teaches a first caliper tip (see the ‘first piercing tip’ in annotated Fig. 10) joined to and extending laterally outwardly from the first shank extension (see annotated Fig. 10). When Fuchs is modified to include the cutting edge configuration of Martin, the first caliper tip and second caliper tip define a marking caliper because both caliper tips extend laterally outward from the cutting end and tool mounting end, respectively, to define the marking caliper.
Regarding claim 19, Martin teaches a first marking tip joined to the first shank extension (see the ‘first piercing tip’ in annotated Fig. 10 above). When Fuchs is modified to include the cutting edge configuration of Martin, the first marking tip and second marking are spaced apart because they’re at different ends of the blade and define a marking caliper because both tips extend laterally outward from the cutting end and tool mounting end, respectively, to define the marking caliper.
The blade of Fuchs only permits a ‘push’ cut by moving the blade in a single direction (i.e., rightward relative to Fig. 6) during a cutting operation. However, the blade of Martin is advantageous because both ‘push’ and ‘pull’ cutting options, with the ‘push’ cutting option utilizing one or both of edges B and C (relative to the annotated Fig. above), and with the ‘pull’ cutting option utilizing one of edges A and D (again, relative to the annotated Fig. above). Thus, the blade configuration of Martin, which includes first and second shank extensions having piercing tips and cutting edges A-D, is advantageous because it offers a user additional options for performing cutting, including the option to perform a pull cut. Paragraph 86 of Martin describes the advantageous push and pull cut options. Therefore, it would have been obvious to one of ordinary skill to replace the blade configuration of Fuchs that includes a single cutting edge for performing a push cut with the blade configuration of Martin that includes first and second shank extensions having four cutting edges, along with piercing tips, two of which cutting edges can be used to perform a push cut and the other two of which can be used to perform a pull cut. This modification offers users an advantage in being able to perform more types of cuts. Moreover, it would have been obvious to one of ordinary skill in the art to provide the shank single blade end of Fuchs with the aperture of Martin that functions as a depth gauge in order to allow a user to hang the oscillating blade for storage (see this advantage disclosed by Martin at paragraph 82).
For the sake of clarity only (and not as an attempt to show the exact result of the modification of Fuchs in view of Martin), the examiner provides the figure below to aid in understanding the configuration of the caliper or gauge that results from this modification.

    PNG
    media_image4.png
    694
    818
    media_image4.png
    Greyscale


Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 213 847 A1 to Wolfcraft GmbH in view of US Pub. No. 2015/0273706 A1 to Martin and US Pat. No. 5,306,285 to Miller et al., as evidenced by US Pub. No. 2014/0345148 A1 to Kaye, Jr et al.
Regarding claim 1, Wolfcraft discloses an oscillating blade (see Fig. 1) comprising: 
a shank having a tool mounting end and a shank single blade end (see annotated Fig. 1 below); 
a first shank extension 3 extending from the shank single blade end in a first lateral direction (see annotated Fig. 1 below, where the first lateral direction is along L1) and having a first cutting edge directed in a first cutting direction (see annotated Fig. 1 below, and see also paragraph 21 of Wolfcraft describing that shank extension 3 can include a cutting edge on this ‘first cutting edge’; also, the entire ‘first cutting edge’ need not have cutting teeth or be configured to cut, so long as some portion of the edge is configured to cut the edge is properly considered a ‘cutting edge’; finally, the broadest reasonable interpretation of ‘edge’ includes an entire side, even if the side is not linear or continuously curved, as evidenced by Kaye, which teaches an edge 20 that includes a portion 26 per paragraph 19 and as can be seen in Fig. 1), and the first shank extension 3 defines a first piercing tip 8; 
a second shank extension 4 extending from the shank single blade end in a second lateral direction (see annotated Fig. 1 below, where the second lateral direction is along L2); and 
a notched shaving edge 5 disposed on the shank single blade end between the first shank extension 3 and the second shank extension 4 (a portion of the shaving edge 5 is between the shank extensions 3 and 4; see the discussion of claim 1 as being anticipated by Martin above for a discussion of the broadest reasonable interpretation of a ‘shaving edge’). 

    PNG
    media_image5.png
    840
    804
    media_image5.png
    Greyscale

	Regarding claim 11, Wolfcraft discloses that the first cutting edge is wider than the single blade end (see annotated Fig. 1 above, where the width of the first cutting edge is slightly greater than the length of U1, and U1 has a length wider than the width of the single blade end in view of the copy of U1 provided adjacent the shank for comparison purposes). 
Wolfcraft fails to disclose that the second shank extension having a second cutting edge directed in a second cutting direction and the second shank extension defines a second piercing tip, and also that the blade includes a depth gauge disposed on the shank single blade end and indexed with the first cutting edge to correspond to a cutting depth of the first cutting edge, both as required by claim 1.
Regarding features of the second shank extension, Martin teaches an oscillating blade having a second shank extension extending from a shank single blade end in a second lateral direction (see annotated Fig. 10 above; the second lateral direction is an upward and leftward direction in the Fig.) and having a second cutting edge (‘edge D’) directed in a second cutting direction (see annotated Fig. 10 above) and the second shank extension defines a second piercing tip (see the ‘second marking tip’ in the annotated Fig. above). Martin teaches that the second cutting edge provided on the second shank extension is advantageous in order to allow the blade to cut when moved either forward or rearward (see paragraph 86). Martin further teaches providing the second piercing tip, which is a point-shaped tip, is advantageous to facilitate cutting for some applications and to facilitate guiding the blade (see paragraph 69). 
	Wolfcraft teaches a second shank extension having an edge 7 opposite the shaving edge 5 that is void of a cutting edge (see Fig. 1). Martin teaches that a second shank extension can have a forward cutting edge and a rearward cutting edge. It would have been obvious to one of ordinary skill in the art to configured the edge of the second shank extension of Wolfcraft opposite the shaving edge with a cutting edge in view of the teachings of Martin. This modification is advantageous because it provides additional cutting options for a user, including the ability to cut with the second shank extension in a pulling motion. Further, it would have been obvious to one of ordinary skill in the art to provide the second shank extension of Wolfcraft with a second piercing tip as taught by Martin in order to facilitate cutting for some applications and to facilitate guiding the blade.
Regarding the depth gauge, Miller teaches an oscillating blade 50 having a depth gauge 57 (the gauge 57 including the numerals and graduated markings) disposed on a shank single blade end (of shank 53) and indexed with a cutting edge to correspond to a cutting depth of the cutting edge (see Fig. 5A). Miller teaches that the depth gauge permits a user to see a cutting depth of the blade (see col. 4, lines 37-38). Miller teaches that the gauge 57 extends across the entire width of the blade (see Fig. 5A).
It would have been obvious to one of ordinary skill in the art to provide each of the cutting edges of Wolfcraft with a respective depth gauge indexed with that particular cutting edge in view of the teachings of Miller. This modification is advantageous because it allows a user to see a cut depth for any of the cutting edges of Miller. Alternatively, it would have been obvious to one of ordinary skill in the art to provide the blade of Wolfcraft with a depth gauge extending across the width of the blade and indexed with the edge ‘5’ of Wolfcraft in view of the teachings of Miller (providing the depth gauge indexed with edge ‘5’ of Wolfcraft is obvious because this edge corresponds to the cutting edge of Miller). This modification is advantageous in order to allow a user to see a cutting depth of the blade. Note further that such a depth gauge is also indexed with the first cutting edge of Wolfcraft, as modified, because a user can also use the depth gauge when performing a pull cut with the first cutting edge of Wolfcraft, even if the numeric markings on the depth gauge are not relevant in such a cut. A depth gauge merely requires some markings on the shank, and this modification allows a user to repeated perform a cut to the same depth using the line markings (again, even if the numeric markings are not relevant to such a cut). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724